Title: To Thomas Jefferson from Rufus Easton, 17 January 1805
From: Easton, Rufus
To: Jefferson, Thomas


                  
                     Sir,
                     Saint Louis Jany 17th. 1805
                  
                  Being class’d with the friends to the present administration, I have felt it my duty to make confidentially to the executive department of the Government for the benefit of the United States, the communication herewith sent—And I feel the more warranted in doing this from the respectful manner in which my name has by various characters of high respectability been mentioned to your Excellency—
                  It may be a question with some whether in a Territory standing in the relation of Louisiana to the United States the public opinion of the territory ought to be consulted in framing the laws necessary for its temporary Government before it shall have progressed to an independent state Government—If the people are entitled to be heard, it ought to be thro’ proper representatives with a vote on every point which might relate to the interest of the Territory and the representation ought to be fairly and legally made—otherwise individuals may have it in their power to state as the public wish, what the people never desired and laws may be imposed which may prove obnoxious to the major part to be governed by them
                  I allude to the late memorial which has gone forward to congress and which is alledged to contain the sentiments of a majority of the Inhabitants of the District of Louisiana—Whether this allegation is true or false may be seen by a brief account of the rise, progress and change of opinions in this Country. My communication is confidentially made—because a publication might tend to prejudice those characters against me, whose interests it might affect—and that in a Country where in a great measure on the good opinion of the public my living depends—
                  I have the honor to be, Sir with high consideration Your most obedt and Most humble servant
                  
                     R Easton 
                     
                  
                Enclosure
                                    
                     
                        
                           Sir,
                        Louisiana, St Louis Jany 1805
                     
                     On the second of April last about twenty of the Inhabitants of this town after perusing the Bill which was adopted by Congress for the Government of this Country assembled with a view to appoint a Committee to call an assembly of Delegates from the different Districts to form a plan of Government for this Country—
                     The annexation of this Territory to that of Indiana was made the ostensible objection to the Law of Congress tho’ that clause which affected the titles to Land was the real ground of dissatisfaction.
                     Accordingly a committee was appointed exclusively by the French Inhabitants, not an American though at least forty in the town of Saint Louis some of whom were respectable merchants was invited to their Councils—Such measures were taken as to carry the election of the Major part of the Delegates in the French interest by confirming the choice of the delegates to the committees and the election of those committees to the various French villages in the Country—as may be seen by the proceedings of the Committee at St Louis here with sent.—And could they have quietted the Americans peaceably settled on their plantations with the plausible declaration, “being absolutely decided to never separate the interest of this town of Saint Louis from those of every inhabitant of this Country French or Americans—wishing that in future that distinction should be abolished even in the name”—their wishes would have been carried into effect without opposition—
                     The proceedings of a Committee from the Districts of St Genevieve and New Bourbon have been before the public—The result of the deliberations of the twelve representatives of the people, which assembled at Saint Louis probably are this has been laid before Congress—
                     One thing is worthy of remark, that they should stile themselves the “Representatives of the people of Louisiana elected by the Freemen of our respective districts” when it is notorious that the committee of seven appointed the Representatives of St Louis and it is confidently believed that had the People passed their votes but very few of the members of the said convention would have been chosen—
                     The Original intention of this Convention was to petition Congress for a Government Militaire a plan of which was shewn to the first Commadant of the Country the leading features of which were—
                     First, To have a Governor to reside in the Country possessing both civil and military jurisdiction—
                     Second, Commadants for each district to possess the like powers with an appeal to the Governor in certain cases—
                     Third, No trial to be by jury except in such cases as in the opinion of the Governor or commadant justice should absolutely require it for special cause to be shewn—and the practice of Lawyers to be entirely prohibited—But for a person who resided some years within the United States in character of a school master who understands the French language, catching at the popular declamation of some members of Congress—Governed by the principles advanced in the memorial of Orleans and fired with ambition to distinguish himself in the political world this original plan would not have been changed—The flame of his eloquence and unparallelled knowledge of American politics changed the tone to the whole system and the plan was to ridicule the Majority of Congress for their professions of Republicanism and boasted love of liberty—The Governor and Judges of the Indiana Territory were in the original draft of the memorial compared to foreign Bashaws—the Propritors and Proconsuls under the more modest name of Governor and judges sent here to rule over the people and to write liberty as had been done in Vinice upon four prison walls—It was declared that Congress had broken the treaty and a motion was made by one of the members to call upon the Emperor of France thro’ his minister to enforce a fullfillment—It truly was a national convention in miniature—The memorial as first drawn up was presented also to the first civil Commadant for his approbation and correction and he tho’ a very good man, only pared off such portion of its wiry edge as in his opinion to obtain it a reading—Delighted as all characters of his political sentiments would be with the indignity and security offered to the present majority of Congress—
                     Population, character of the Inhabitants
                     Settlements and Jail
                     In 1801 a compleat Census of all the inhabitants was taken—they then amounted to 10,301 of all descriptions, since which there has been a considerable increase, and it is believed by the best informed that the number at this day will exceed 12,000 souls—about two fifths of whom are French the others mostly Emigrants from the United States—
                     The Creoles in general are peaceable civil and hospitable and possess honest dispositions—they are good citizens, but know nothing of the police of any Government, They have no fixed political principles and are liable to sudden changes of opinion as they are influenced by the more artful and designing—
                     That they are in general enemies to the change of Government requires no argument to demonstrate—it depends on fact. When it was rumoured thro’ this Country last summer that a recession to Spain would take place, joy gladden in their hearts—This however must not be taken for a universal sentiment—It is only that of the few who have feasted upon the labors of the more ignorant and industrious and whom they prejudice and influence as they please—
                     Many have sufficient discernment to perceive that the cession to the United States advanced their landed property at least two hundred percentum they thank the stars and are willing to give the praise to whom it is due
                     The American emigration to this Country has principally taken place within the last seven years about one fourth are good citizens the remainder as might be expected—their attachment to the government of the United States is stronger than it would have been had they always remained under it—
                     The settlements lie between New-Madrid and La Rivier au Cuivre which empties itself into the Mississippi about 22. leagues above Saint Louis, a distance from North to South of 280 miles—50 miles upon a strait line west from the Mississippi will reach beyond the compact, beautiful and flourishing settlements up the Masouri and 40 miles from Cape Girardeau west will extend beyond the inhabitants on the River St. Francis—Most of these settlements are formed upon the rich bottom lands upon the rivers and creeks every where to be found in the western world—and it is to be accounted for in this way that almost all the western country has been over rated—The persons by whom discriptions of the Country have been given were travellers by water—they have seen none but the most fertile and luxuriant soil.
                     The greatest portion of Lands are indifferent; tracts of thirty miles square between the Missouri, Mississippi and St Francis exist which never will admit of cultivation except here and there a plantation of flat land to be found upon the streams of water—These tracts of Land are hilly and uneven but not mountainous—thickly timbered with notty oak—upon and in the body of the earth is to be found flint, lime and free stone and almost every kind of mineral particularly lead and oar in the greatest abundance And salines are not infrequent. The salt-waters about 8 miles south of St Genevieve are drawn from wells & are supposed to be inexhaustible so strongly impregnated with sulpher as to become offensive both to the scent and taste.
                     It is about one fifth or sixth part weaker than the saline springs at Ononduga in the western part of New York and although salt has been sold there for less than a livre the bushel it cannot be purchased here for less than two dollars at the works—
                     Land titles.—
                     That various fraudulent antedated grants have been issued by the late Spanish officers is not to be denied—
                     It can be proven by a witness whose testimony cannot be impeached that in the month of June 1803 application was made to the Lieut. Governor at Saint Louis to issue orders of survey for grants made in August 1799—The Governor replied that it was impossible for him to issue orders of survey for any grant old or new, as he had received information from the Intendant at New Orleans that the Country was ceded to France and that positive instructions had been given him (which he offered to shew) to close the Bureau with respect to Lands—at this time the cession of the Country by France to the United States was not known in this Country—In course of two hours after the applicant had retired a message was sent to him by the Surveyor General from the Governor that if the applicant would advance and pay 200 Dollars on each tract orders of survey should issue—the proposition was rejected—When it was proposed to issue grants and concessions with orders of survey for 15 tracts containing from 500 to 1,000 acres each for sixty Dollars for every 500 acre tract and one hundred Dollars for each 1,000 acre tract, the surveys were to be dated back to the year 1799—
                     This proposition was made by the surveyor General declaring that he had authority to do so in consequence of services rendered the Government. This proposition was accepted and eight grants were on those terms made out and the name of Governor Zeno Trudo put to them, bearing date in 1799 the same year that Mr. Trudo left the Country for Orleans where he held no post but that of Captain of Grenadiers—
                     These grants were afterwards returned by the applicant under full conviction and belief of their invalidity—
                     About the latter end of June 1803 information arrived in this Country of its cession to the United States, when instructions were given to the various agents of the Governor as well as to the several deputy surveyors that grants and concessions to be dated back to the year 1799—(which was the general antedate tho some were dated farther back) and surveys thereof would be made of any tract from 500 to 50,000 acres to any person who would apply upon payment of one hundred Dollars for every 500 acres—and so great was the thirst of Speculation when money could not be obtained horses and other property was received in payment—many grants in like manner were made for less sums as bargains could be made—
                     They proclaimed that their records were kept in such form that it would be utterly impossible for the United States to detect the fraud—Indeed there will be a difficulty in distinguishing a bona fide from a false grant—The above facts are notorious and I might here detail a list of names with the particular tracts thus fraudulently granted.—Several persons to whom grants of the above description have been made have confessed not only to me but to all most every traveller in the Country the fact of having obtained these grants and candidly and honestly declare they have no faith in their validity—
                     
                           Manner of Keeping Records—if so they may be called—has been this—
                     When a person applied for Lands it was customary for the Commandant of the District to give a written permission to settle which when sanctioned by the Governor is called a Concession—It has been usual for the Governor to sign his name to these concessions without looking at or reading the petition when presented by the Surveyor General. No record is made of this concession till the survey is actually made out when the Surveyor general enters in a memorandum book a copy of the plot noting the day of the order of survey and the time when the plot of  the survey is given out and all the papers are delivered to the applicant This form was a plan adopted by the surveyor General for his own convenience but no directions has ever been given by the Government requiring any record whatever to be made—These Records of course are not official. It would appear therefore that a concession made in 1804 which bears date in 1799 where no survey has been made would be of the same efficacy with those actually made in 1799 unless the fraud can be specially proven—
                     One other practice of granting Lands prevailed in the District of Cape Girardeau which I had the curiosity to minute on my Journal upon my first arrival in this Country in May last—It was this—In December 1802 a Creek Indian was condemned to be shot for the Murder of one Trotter at New Madrid—the Governor gave out to such young men as would turn out voluntiers to serve as guards on the Execution of the Indian he would satisfy and reward with grants of Land, a number volunteered but received no Lands til a year ago about Christmas when every person without distinction who applied received concessions after the rate of one Dollar on each hundred-acres; no certificate however was given out, but an entry without date made on the Commadants book who pocketed considerable cash; some thousands of acres were granted in this manner—
                     One other circumstance must not be omitted—It not unfrequently happened that persons coming to this country with a view to settle after taking out one of those written permissions would leave the province dissatisfied without receiving their Land; their concessions remaining be hind—In February 1804 some of these were gathered up and the name of an actual resident in the Country inserted in place of his name to whom the grant had been originally  made—so that with the exception of the erasures they have the appearance of old concessions—
                     A vollume of this kind of information might at this day be obtained and witnessed to prove and substantiate the special circumstances should proper measures be taken to accomplish it—
                     The above facts suggest the propriety of a speedy examination of the titles in this Country—and the sooner this enquiry is made the better will it be both as it respects the interest of the United States and the Country—
                     To be continued—
                     
                        
                           Rufus Easton
                        
                     
                  
                  
               